                                          Case 3:18-cv-03659-JCS Document 16 Filed 12/19/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         STRIKE 3 HOLDINGS, LLC,
                                   7                                                       Case No. 18-cv-03659-JCS
                                                       Plaintiff,
                                   8                                                       ORDER GRANTING PLAINTIFF’S
                                                 v.                                        SECOND EX-PARTE APPLICATION
                                   9                                                       FOR EXTENSION OF TIME WITHIN
                                         JOHN DOE SUBSCRIBER ASSIGNED IP                   WHICH TO EFFECTUATE SERVICE
                                  10     ADDRESS 108.65.73.175,                            ON DEFENDANT JOHN DOE

                                  11                   Defendant.                          Re: Dkt. No. 15

                                  12
Northern District of California
 United States District Court




                                  13          THIS CAUSE came before the Court upon Plaintiff’s second ex-parte application for an
                                  14   order extending the time within which to effectuate service on Defendant John Doe, and the Court,
                                  15   finding good cause, does hereby ORDER:
                                  16          Plaintiff’s application is granted. Plaintiff shall have until February 1, 2019 to effectuate
                                  17   service of a summons and complaint on Defendant. The initial case management conference
                                  18   scheduled for January 18, 2018 is continued to February 22, 2019 at 2 p.m.
                                  19          IT IS SO ORDERED.
                                  20   Dated: December 19, 2018
                                  21                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  22                                                   Chief Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
